Citation Nr: 0028255	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-14 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dizziness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
shortness of breath.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO denied entitlement to 
service connection for heart disease/hypertension and 
shortness of breath secondary to mustard and tear gas and 
radiation exposure and denied entitlement to service 
connection for dizziness secondary to heat exposure.

The Board notes that the veteran has clarified in his June 
1999 substantive appeal that he was not seeking service 
connection due to exposure to mustard and tear gas and 
instead was seeking hypertension, heart disease, and 
shortness of breath as having been directly incurred in 
service.  

In January 1999, the veteran presented oral testimony before 
a Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In October 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The issues of entitlement to service connection for heart 
disease, shortness of breath, and dizziness had been 
previously denied in April 1993.  The RO has adjudicated the 
claims as new claims; however, the Board will address these 
claims as whether the veteran has submitted new and material 
evidence to reopen the previously denied claims.  The Board 
is required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board will initially address the issue of 
entitlement to service connection for heart disease, 
shortness of breath, and dizziness on a finality basis.  

Additionally, the Board notes that although the April 1993 
rating decision itself showed that the RO denied entitlement 
to service connection for hypertension, the letter notifying 
the veteran of the decision did not inform him of the denial 
of entitlement to service connection for hypertension.  Thus, 
as the veteran never received specific notice regarding the 
denial of service connection for hypertension, that claim did 
not become final.  As such, the Board will adjudicate it as a 
new claim.


FINDINGS OF FACT

1.  Service connection was denied for heart disease, 
shortness of breath, and dizziness in an April 1993 rating 
decision.  The veteran did not appeal the decision.  

2.  The veteran has submitted a letter from his stepbrother, 
which states the veteran complained of dizziness while in 
service, which must be considered in order to fairly decide 
the merits of the claim.

3.  The veteran has submitted competent evidence of a current 
diagnosis of coronary artery disease and current reports of 
shortness of breath which must be considered in order to 
fairly decide the merits of the claim.

4.  Dizziness is not a disability due to disease or injury 
for VA purposes, and no competent evidence has been submitted 
that links an underlying disorder manifested by dizziness to 
service.

5.  Shortness of breath is not a disability due to disease or 
injury for VA purposes, and no competent evidence has been 
submitted that links an underlying disorder manifested by 
shortness of breath to service.

6.  Competent evidence showing coronary artery disease or 
hypertension to a compensable degree within one year 
following service or a nexus between the diagnosis of 
coronary artery disease and hypertension and service is not 
of record.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision, which denied service 
connection for heart disease, shortness of breath, and 
dizziness, is final. 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 20.302(b), 20.1103 (1999).

2.  New and material evidence has been submitted to reopen 
the claims of entitlement to service connection for 
dizziness, a heart disorder, and shortness of breath, and the 
claims are reopened. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
dizziness is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for 
shortness of breath is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of entitlement to service connection for a 
heart disorder, to include hypertension, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that entitlement to service connection for 
a heart disorder, to include hypertension, shortness of 
breath, and dizziness is warranted.  He states that he was 
seen with high blood pressure in service and told to go on a 
low salt diet.  He stated that he developed shortness of 
breath and dizziness in service.  He attributes the dizziness 
to heat stroke.  He states that he has had hypertension, 
shortness of breath, and dizziness since service.

I.  New and Material Evidence

Entitlement to service connection for a heart disorder, to 
include hypertension, shortness of breath, and dizziness was 
denied by the RO in an April 1993 rating decision.  At that 
time, the evidence of record consisted of VA medical records 
and the veteran's application for compensation and pension.

In the veteran's application for compensation and pension, he 
indicated he had incurred dizziness in 1954 and had had it 
through July 1991 (the time the veteran filed his claim).  He 
stated he had incurred a heart disorder in 1954, which had 
continued until the present time.  He stated he also had 
shortness of breath.

The relevant VA medical records show the veteran was seen in 
September 1990 with reports of increased dizziness.  The 
diagnosis entered was diabetes mellitus.  An October 1990 VA 
outpatient treatment report shows the veteran reported 
extreme dizziness and felt like he was going to pass out.  No 
diagnosis was entered.

An October 1991 VA examination report shows the veteran 
reported dizziness, lightheadedness or fainting-type 
episodes.  He stated he would feel like he was going to faint 
mainly when standing up, such as when he was preaching, and 
also with exertion.  The examiner stated the veteran was 
found to have "ocular hypertension," which had not been 
well-controlled on medication.  The relevant diagnosis 
entered was history of syncope episodes of unknown etiology.  

In the April 1993 rating decision, the RO stated that service 
connection for dizziness with blackouts, a heart condition, 
and shortness of breath was denied because the veteran had 
not submitted any medical evidence that the claimed 
conditions were incurred during his military service.  The RO 
noted that all attempts to obtain the veteran's service 
medical records were unsuccessful.  

In essence, the RO had determined the veteran had not brought 
forth evidence of incurrence or aggravation of a dizziness, a 
heart disorder, and shortness of breath in service, evidence 
of a current heart disorder and shortness of breath, or 
evidence of a nexus between the complaints of dizziness, a 
heart disorder, and shortness of breath and service.  Stated 
differently, the veteran had not submitted evidence of well-
grounded claims for service connection for dizziness, a heart 
disorder, and shortness of breath.  See Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table) (well-grounded claim for service connection 
generally requires medical evidence of a current disability; 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence).

The veteran was notified of the decision, which stated the RO 
had denied service connection for "dizziness with 
blackouts," "heart condition," and "shortness of breath," 
which included notification of his appellate rights.  The 
veteran did not appeal the April 1993 rating decision within 
one year of the determination.  Thus, the April 1993 rating 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§. 20.302(a), 20.1103 (1999).  A final claim may not be 
reopened unless new and material evidence is submitted.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the April 1993 rating decision.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA 
must determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Id.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Id.  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  Id.

The evidence submitted since the April 1993 rating decision 
is reported below.

A March 1995 VA outpatient treatment report shows the veteran 
reported chest pain.  The examiner noted the veteran had a 
history of coronary artery disease.  The diagnostic 
impression was atypical chest pain.

A June 1995 VA outpatient treatment report shows the veteran 
was seen for a follow-up related to past complaints of chest 
pain.  The examiner noted the veteran had stable coronary 
artery disease.

An October 1995 VA outpatient treatment report shows the 
veteran reported having dizziness since Sunday evening.  The 
assessment was "Dizziness."  

A May 1996 VA outpatient treatment report shows that a chest 
x-ray showed no active disease.

An October 1996 VA outpatient treatment report shows the 
veteran reported occasional shortness of breath.  The 
assessment was stable coronary artery disease.

February 1997 and June 1997 VA outpatient treatment reports 
show diagnoses of coronary artery disease.  A separate June 
1997 VA outpatient treatment report shows the veteran 
reported feeling dizzy and lightheaded.  The examiner noted 
the veteran had a past medical history of hypertension and 
minimal coronary artery disease.  The relevant diagnostic 
impression was dizziness, not otherwise specified.

In January 1999, the veteran presented oral testimony before 
a Hearing Officer at the RO.  There, he stated while in 
service, he had gone through training involving the gas 
chamber.  He stated he started to get dizzy and was sent to 
the infirmary.  The veteran stated that when he was sent 
overseas, he was noted to have high blood pressure and was 
put on a low salt diet.

The veteran further testified that he experienced shortness 
of breath while in service.  He stated he was never told the 
cause of his shortness of breath.  As for dizziness, he 
stated he was taking medication for it and that he had been 
troubled by it since service.  When asked if he had been told 
the cause of his dizziness, the veteran stated one of the 
doctors had indicated it might be caused by heat.  The 
veteran stated he thought he might have had a heat stroke.  

In a letter the veteran submitted at the RO hearing, the 
veteran's stepbrother stated the veteran was treated in 
service for hypertension, heart disease, and had complained 
of dizziness at that time.

In October 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  There, he 
testified that in 1956, he was given pills and had his blood 
pressure taken every three hours or so.  The veteran noted he 
was never told he had hypertension.  He stated he was treated 
for hypertension following service, but by doctors who were 
no longer living.  The veteran noted he did not have any 
medical records related to that treatment.  

As to shortness of breath, the veteran stated he had 
shortness of breath in service and noted he had not been 
treated directly for shortness of breath, but thought he was 
taking medication for it.  He stated he would get short of 
breath approximately once a month and would have to stop what 
he was doing 

The veteran stated he thought he had suffered a heat stroke 
in service, which was the cause of the dizziness, but he also 
noted that he said that he was told he might have shortness 
of breath and dizziness as a result of the heart disease.

Dizziness

The Board notes that the veteran's service medical records 
are unavailable and were apparently destroyed in the 1973 
fire at the National Personnel Records Center.  The Board is 
aware that when complete service medical records are 
unavailable, the obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis of the veteran's claims 
was undertaken with these duties and obligations in mind.

Since the April 1993 rating decision, the veteran has brought 
forth corroborating evidence of complaints of dizziness in 
service in the form of the supporting statement from his 
stepbrother.  The Board has determined that such evidence is 
new and material and serves to reopen the claim of 
entitlement to service connection for dizziness.  Service 
connection had been previously denied, in part, because he 
had not brought forth evidence of incurrence of dizziness in 
service.  That evidentiary defect has been cured.

The Board finds such evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claims, as the RO had denied service connection for dizziness 
because of the failure to bring forth inservice evidence of 
dizziness.

Thus, as stated above, the Board has determined the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) and will adjudicate the claim de novo.

A heart disorder and shortness of breath

Since the April 1993 rating decision, the veteran has brought 
forth competent medical evidence of a diagnosis of coronary 
artery disease and complaints of shortness of breath.  The 
Board has determined that such evidence is new and material 
and serves to reopen the claims for service connection for a 
heart disorder and shortness of breath.  Specifically, the 
veteran has brought forth evidence of a post-service 
diagnosis of a coronary artery disease and current complaints 
of shortness of breath.  Service connection had been 
previously denied, in part, because he had not brought forth 
evidence of a current disability, to include post service 
complaints of shortness of breath.  Those evidentiary defects 
have been cured.

The Board finds such evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claims, as the RO had denied service connection for a heart 
disorder and shortness of breath because of the failure to 
bring forth post service evidence of a current disability and 
current complaints.  The veteran has presented a new factual 
basis for considering the claims-a diagnosis and complaints 
that were previously missing.  See Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

Thus, as stated above, the Board has determined the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) and will adjudicate the claims de novo.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for arteriosclerosis and hypertension may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran's claims of entitlement to 
service connection for dizziness and shortness of breath are 
not well grounded.  See Caluza, 7 Vet. App. 498.  Although 
the veteran has reported he had dizziness and shortness of 
breath in service, which he is competent to assert, and the 
evidence establishes that he has complaints of both dizziness 
and shortness of breath now, which have been noted by medical 
professionals, dizziness and shortness of breath are not 
disabilities due to disease or injury for VA purposes.

Specifically, service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . . ."  38 U.S.C.A. §§ 1110, 1131.  Notations that 
the veteran has dizziness or shortness of breath do not 
establish that there is a disability resulting from an injury 
or a disease.  See id.  Absent an underlying disease or 
injury, service connection may not be granted, and thus the 
claims for service connection for dizziness and shortness of 
breath are not well grounded and must be denied.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (Court held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

Further, although the veteran's stepbrother  is competent to 
testify as to his observations of the veteran, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran's stepbrother 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  In this case, there is no competent 
[medical] evidence submitted that tends to link the veteran's 
dizziness or shortness of breath to an underlying medical 
disease/diagnosis that is related to service.  Therefore, the 
veteran's claim for these disorders is not well grounded on 
this basis.  See Caluza, at 7 Vet. App. 506.   

As to the claim of entitlement to service connection for a 
heart disorder, to include hypertension, the Board has 
carefully reviewed the evidence of record and finds that the 
claim is not well grounded.  See Caluza, 7 Vet. App. 498.  
The veteran has stated he was put on a low salt diet in 
service, which he feels was the beginning of his heart 
disorder, to include hypertension.  He has brought forth 
current diagnoses of hypertension and coronary artery 
disease.  However, his claim fails because he has not brought 
forth competent evidence of a nexus between the post service 
diagnoses of coronary artery disease and hypertension and 
service.  See id.  The record is silent as to a nexus between 
these diagnoses and service.  See id.

Additionally, the Board notes there is no competent evidence 
that either coronary artery disease or hypertension was shown 
to a compensable degree within one year following service.  
The first showing of hypertension was in 1991, and the first 
showing of coronary artery disease was in 1995, both of which 
are more than 30 years following the veteran's discharge from 
service.  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable to well ground a claim where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology.  See Savage, 10 
Vet. App. at 498. 

The Board notes the service medical records are not of 
record.  As discussed above, the Board finds that medical 
evidence is requisite in this type of case.  Id.  In light of 
the absence of the service medical records or the absence of 
competent evidence showing the presence of the claimed 
conditions during service, there is no basis for well-
grounded claims under the chronicity provisions of 38 C.F.R. 
§ 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
Board also does not find that the continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b) otherwise 
provide a basis to well ground these claims.  For continuity 
of symptomatology to well ground the claims, the following 
must be shown: (1) the condition is observed during service, 
(2) continuity of symptomatology is demonstrated thereafter 
and (3) competent evidence relates the present condition to 
that symptomatology.  Savage, 10 Vet. App. 489; see also 
Grottveit, 5 Vet. App. at 93 (where the issue involves 
questions of medical diagnosis or an opinion as to medical 
causation, competent medical evidence is required).  Again, 
the crucial medical nexus evidence pertinent to the diagnoses 
of coronary artery disease and hypertension has not been 
submitted.  The veteran's first treatment records are dated 
in 1990, which is more than 30 years following the veteran's 
discharge from service, and no medical opinion links the 
veteran's claimed symptomatology to the present condition.  
Thus, the veteran's claim for service connection for a heart 
disorder, to include hypertension, on this alternative basis 
are not well grounded.  

Although the veteran, his stepbrother , and his 
representative have asserted that the veteran has a heart 
disorder, to include hypertension, a disability manifested by 
dizziness, and a disability manifested by shortness of 
breath, they do not have the requisite knowledge of medical 
principles that would permit them to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").

The Board notes it is not competent to supplement the record 
with its own unsubstantiated medical conclusion as to whether 
or not the veteran has coronary artery disease and 
hypertension or disabilities manifested by dizziness or 
shortness of breath as a result of service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board 
finds that in this case, VA has fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
June 1999.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been fulfilled.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board views its foregoing discussion, and the June 1999 
statement of the case as sufficient to inform the veteran of 
the elements necessary to complete his application if he 
wishes to reopen these claims.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board also has concluded that the veteran has not been 
prejudiced by the Board's reopening the claims and denying 
them as not well grounded.   The Federal Circuit has recently 
suggested that it could be a denial of due process to reopen 
the veteran's claim and decide whether it is well grounded 
without first giving him the opportunity to present argument 
and evidence on the question of well groundedness.  Winters 
v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  In this 
case, however, the RO had previously treated the claims for 
service connection with consideration of the well-
groundedness requirements.  Additionally, the veteran was 
provided the pertinent law regarding not only direct service 
connection but also a discussion of a well-grounded claim in 
the June 1999 statement of the case.  Moreover, he testified 
at his hearings on these disabilities.  In sum, the Board 
does not find that there is any due process violation in 
these circumstances since the veteran was already provided 
every opportunity to support his claim under the theories 
that the Board has discussed herein.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  
  
As the veteran's claims of entitlement to service connection 
for a heart disorder, to include hypertension, dizziness, and 
shortness of breath are not well grounded, the doctrine of 
reasonable doubt has no application to these claims.




ORDER

New and material evidence having been received, the 
application to reopen the claims of entitlement to service 
connection for dizziness, shortness of breath, and a heart 
disorder are reopened.

As well-grounded claims have not been presented, entitlement 
to service connection for dizziness, shortness of breath, and 
a heart disorder, to include hypertension, is denied.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 

